        Case 1:19-cv-00876-RB-KK Document 30 Filed 07/22/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

WOODROW DUNN,

       Plaintiff,

v.                                                                   No. 19-cv-876 RB-KK

GEO GROUP, INC.,

       Defendant.
                            ORDER REQUIRING AMENDMENT

       This matter is before the Court on Plaintiff Woodrow Dunn’s Prisoner Civil Rights

Complaint. (Doc. 1-1.) Mr. Dunn was previously incarcerated at the Northeast New Mexico

Detention Facility (NNMDF). His Complaint consists of two pages and alleges unidentified

NNMDF officials violated his rights to freedom of religion and to “own property while in prison.”

(Id. at 1.) The Complaint originally named NNMDF and GEO Group, Inc. (GEO) as Defendants.

(Id.) GEO removed the Complaint to Federal Court on September 20, 2019, and thereafter, Mr.

Dunn voluntarily dismissed NNMDF from this proceeding. (Docs. 1; 5.)

       Between September 30, 2019, and July 8, 2020, Mr. Dunn filed over 20 letter motions,

notices, and supplementary pleadings. (Docs. 4–5; 7–8; 11–15; 17–28.) The supplemental filings

purport to include additional facts about the alleged constitutional violations, but they are mostly

illegible. On this record, the Court cannot perform its screening function under 28 U.S.C. § 1915A.

That statute requires the Court to conduct a sua sponte review of all prisoner complaints and

dismiss any claim that fails to state a cognizable claim. The filings here give no indication about

how prison officials violated Mr. Dunn’s First Amendment religious rights; what property they

revoked; or the circumstances surrounding the property restriction. The Court will therefore order

Mr. Dunn to file a single, legible amended complaint within 30 days of entry of this Order.
        Case 1:19-cv-00876-RB-KK Document 30 Filed 07/22/20 Page 2 of 2



       The amended complaint must comply with Federal Rule of Civil Procedure 8(a), which

requires a short, plain statement of the grounds for relief. Mr. Dunn is advised that, aside from the

amended complaint, the Court may disregard any supplemental filings submitted before the initial

review process is complete. The Court will not “sort through a lengthy . . . complaint and

voluminous exhibits . . . to construct plaintiff’s causes of action.” McNamara v. Brauchler, 570 F.

App’x 741, 743 (10th Cir. 2014) (citations omitted).

       Further, the amended complaint “must explain what each defendant did to [Mr. Dunn] . . .;

when the defendant did it; how the defendant’s action harmed him . . .; and what specific legal

right the plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492

F.3d 1158, 1163 (10th Cir. 2007). If “various officials have taken different actions with respect”

to Mr. Dunn, a “passive-voice [statement] showing that his rights ‘were violated’ will not suffice.”

Pahls v. Thomas, 718 F.3d 1210, 1225–26 (10th Cir. 2013). Mr. Dunn is finally advised that to

obtain relief from GEO, the entity must have “had an ‘official . . . policy of some nature . . . that

was the direct cause or moving force behind the constitutional violations.” Dubbs v. Head Start,

Inc., 336 F.3d 1194, 1216 (10th Cir. 2003). If Mr. Dunn fails to timely file an amended complaint

or files a pleading that fails to comply with the above instructions, the Court will dismiss this case

with prejudice.

       IT IS ORDERED that within 30 days of entry of this Order, Mr. Dunn shall file a single,

legible amended complaint that is consistent with the above instructions; and the Clerk’s Office

shall MAIL him a blank § 1983 form.

                                               ________________________________

                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE

                                                  2
